Exhibit 10.83




Cyberonics, Inc.
Summary of Non-Employee Director Compensation
as of June 24, 2008




Retainer/Fees
 
Each non-employee director receives the following compensation:
 
·  
an annual cash retainer of $25,000 per year, plus an additional $75,000 for the
Non-Executive Chairman of our Board of Directors (“Board”), Mr. Morrison;

 
·  
additional cash retainer of $6,000 per year for each member of the Audit
Committee, plus an additional $5,000 per year for the chairperson of the Audit
Committee;

 
·  
additional cash retainer of $4,000 per year for each member of the Compensation
Committee, the Nominating and Governance Committee and the Special Litigation
Committee, plus an additional $1,000 per year for the chairpersons of such
committees;

 
·  
Board meeting attendance fees of $1,500 (in-person) and $500 (telephonic) and
committee meeting attendance fees of $1,000 (in-person) and $500 (telephonic);
and

 
·  
optional Blackberry wireless device valued at approximately $1,800.

 
Equity-Based Compensation
 
Each non-employee director receives an award of restricted shares of our common
stock, the number of shares being determined by dividing $75,000 ($100,000 in
the case of the Non-Executive Chairman of our Board) by the most recent closing
price of our common stock at the time of the grant.  Twenty-five percent of the
restricted shares vest on each of the first four anniversaries of the grant
date.
 


